Citation Nr: 0719174	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-33 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.  

2.  Entitlement to service connection for residuals of a back 
injury.  

3.  Entitlement to service connection for residuals of a 
right ankle injury.  

4.  Entitlement to service connection for a bee sting 
allergy.  

5.  Entitlement to service connection for a jaw disability.  


REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to 
February 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that rating decision, the Nashville 
RO denied service connection for a neck injury, back injury, 
and right ankle strain, claimed as right leg injury; in 
addition, the RO denied service connection for allergic 
reaction to bee sting and service connection for broken jaw 
during tooth extraction.  The veteran's disagreement with the 
denial of his claims led to this appeal.  The Fort Harrison, 
Montana, RO has handled the veteran's case throughout the 
appeal.  In March 2006, the veteran testified from the Fort 
Harrison RO at a videoconference hearing before the 
undersigned sitting in Washington, DC.  Based on hearing 
testimony and review of the record, the Board has 
characterized the issues on appeal as they appear on the 
title page of this decision.  

The issue of entitlement to service connection for a jaw 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the Fort Harrison RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  There is no credible evidence of a neck injury in 
service, nor is there credible evidence of a current neck 
disability related to service.  

2.  The preponderance of the evidence is against finding that 
any current back disability, including arthritis diagnosed 
many years after service, is related to the veteran's in-
service back injury or any other incident of service.  

3.  The preponderance of the evidence is against finding that 
any current right ankle disability is related to the 
veteran's in-service ankle injury or any other incident of 
service.  

4.  There is no credible evidence that the veteran has an 
allergy to bee stings related to service.  


CONCLUSIONS OF LAW

1.  Service connection for residuals of a neck injury is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  Service connection for residuals of a back injury is not 
established.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2006).  

3.  Service connection for residuals of a right ankle injury 
is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  Service connection for a bee sting allergy is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.380 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in June 2004, prior to the 
initial adjudication of the veteran's claims, the Fort 
Harrison RO explained to the veteran that to establish 
entitlement to service-connected compensation benefits, the 
evidence must show three things:  (1) an injury in service, a 
disease that began in or was made worse in service, or an 
event in service causing injury or disease; or, evidence of 
presumptive condition within a specified time after service; 
(2) a current physical or mental disability; and (3) a 
relationship between his current disability and an injury, 
disease, or event in service.  The RO explained that medical 
evidence, including a VA examination, would show a current 
disability and that a relationship between current disability 
and an injury, disease, or event in service was usually shown 
by medical records or medical opinions; the RO also explained 
that the relationship was presumed for veterans who have 
certain chronic diseases that become manifest within a 
specific period of time after discharge from service.  

In the June 2004 letter, the RO said that it would obtain 
service records from the military, if appropriate, and would 
obtain any medical records from VA medical centers.  The RO 
also notified the veteran that he should complete and return 
release authorizations for doctors or hospitals where he had 
received treatment and notified him that he should tell VA 
about any additional information or evidence that he wanted 
VA to try to get for him.  The RO told the veteran that VA 
would try to help him get such things as medical records, 
employment records, or records from other Federal agencies.  
The RO also explained that he must give VA enough information 
about these records so that VA could request them from the 
person or agency that had them and emphasized that it was 
still his responsibility to make sure VA received those 
records.  

In the June 2004 letter, the RO notified the veteran that 
evidence was needed showing that his claimed disabilities 
existed from military service to the present time.  The RO 
notified the veteran that the types of evidence that would 
help make the decision on his claim included the dates of 
medical treatment during service, including the location and 
identity of the medical facility.  The RO also notified the 
veteran of other types of evidence that would help with his 
claim included statements from persons who knew him when he 
was in service and know of any disability he had on active 
duty, records and statements from service medical personnel, 
employment physical examinations, and medical evidence from 
hospitals, clinics, and private physicians pertaining to 
treatment since service.  The RO requested that the veteran 
send any medical reports he had and requested he provide 
release authorizations if he wanted VA to attempt to obtain 
private medical records.  The RO requested that the veteran 
tell VA if there was any other evidence or information that 
he thought would support his claims and requested that he 
send any evidence in his possession that pertains to his 
claims.  

In view of the foregoing, the Board finds that the veteran 
was effectively informed to submit all relevant evidence in 
his possession and that he received notice of the evidence 
needed to substantiate his service connection claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a March 2006 letter, the RO notified the veteran that when 
VA found disabilities to be service connected, it assigned a 
disability rating and an effective date.  The RO described 
the kind of evidence considered in determining a disability 
rating and an effective date and provided examples of the 
evidence the veteran should identify or provide with respect 
to disability ratings and effective dates.  Although this 
notice was not provided prior to the adjudication of the 
claims, the Board finds no prejudice to the veteran in 
proceeding with the issuance of this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (where Board addresses 
question not addressed by agency of original jurisdiction, 
Board must consider whether veteran has been prejudiced 
thereby).  In this case, the preponderance of the evidence is 
against the service connection claims decided here, rendering 
moot any question as to disability rating or effective date.  

Finally, service medical records are in the file, and VA 
medical records have been obtained.  The veteran has not 
submitted or identified any private medical records, but he 
did say that he had some chiropractic treatment for his back 
condition in the early 1980s.  He reported, however, that the 
chiropractor is no longer in business and his records are not 
available.  The veteran has been provided a VA examination 
with medical opinion relative to his claims for service 
connection for a back disability and right ankle disability.  
As noted in the Introduction, the veteran testified at a 
hearing before the Board in March 2006.  

As to any duty to provide an examination and/or seek a 
medical opinion on the claim for service connection for 
residuals of a neck injury or the claim for service 
connection for a bee sting allergy, the Board notes that in 
the case of claim for disability compensation, the assistance 
provided to the claimant shall include providing a medical 
examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent recurring symptoms of disability; 
and indicates that the disability or symptoms may be 
associated with the claimant's active service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

While the veteran contends he injured his neck in an 
automobile accident in service, contemporaneous treatment 
records show no complaint, finding, or diagnosis concerning 
the veteran's neck at the time of the accident, later in 
service, or at separation from service.  Further, the veteran 
has not reported that he has had continuing neck symptoms 
since service, and recent VA medical records do not show a 
neck disability.  In the absence of credible evidence of a 
neck injury in service or competent evidence indicating the 
veteran has a current neck disability that maybe related to 
service, there is no duty to provide an examination or 
medical opinion relative to the claim for service connection 
for residuals of a neck injury.  Further, while there is 
evidence of an allergic reaction in service, in the absence 
of evidence of continuing symptoms or of competent evidence 
that the veteran has an allergy to bee stings that may be 
related to service, there is no duty to provide an 
examination or medical opinion relative to that claim.  Id.; 
see also Wells v. Principi, 326 1381 (Fed. Cir. 2003); Duenas 
v. Principi, 18 Vet. App. 512 (2004).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran relative 
to the claims decided here, and thus, no additional 
assistance or notification is required.  The veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 
Vet. App. at 392-94. 



Legal criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
incurrence of arthritis will be presumed if manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  



Neck, back, and right ankle

Background

Service medical records show that the veteran was seen at an 
emergency visit in August 1972.  He reported that he had been 
involved in an auto accident stating he was sitting in the 
passenger side and was thrown from the car.  He complained of 
pain in his back, right ankle, and right hand.  X-rays of the 
thoracic and lumbar spine, right ankle, and right hand were 
negative for fracture or dislocation.  The radiologist 
reported that X-rays of the right ankle showed slight soft 
tissue swelling over the lateral malleolus.  

Chronological records show that at an outpatient visit in 
September 1972 it was noted that the veteran had been in an 
accident in August 1972 and had residual mid-back pain 
exacerbated by movement.  On examination of the back there 
was minimal bilateral mid-back tenderness increased with 
twisting.  The impression was muscle strain.  Heat, Valium, 
and aspirin were prescribed.  A week later the veteran 
reported that on the prescribed regime, his back problems 
were getting worse, not better.  The physician referred the 
veteran to an orthopedic clinic where he was seen in 
October 1972.  

An orthopedic clinic note dated in mid October 1972 includes 
the veteran's history of having been in an automobile 
accident in August 1972 and having been thrown from the auto.  
The veteran complained of back pain without radiation.  On 
examination, the veteran's gait was normal, he was able to 
toe and heel walk, and there was full range of motion of the 
back.  Deep tendon reflexes were normal, and motor function, 
sensation, and straight leg raising were normal.  The 
impression was musculoligamentous strain, and William's 
exercises were prescribed.  A physical therapy consultation 
sheet shows that on the same date the veteran was instructed 
in William's exercises with the plan that he would continue 
with home exercises.  At an orthopedic clinic visit in mid-
November 1972, the veteran was described as essentially 
asymptomatic and doing quite well.  

Chronological records show that in March 1973 the veteran was 
seen with complaints of low back pain for the past week with 
the same symptoms as previously.  He was put on light duty 
for 24 hours, Darvon was prescribed, and he was referred to 
physical therapy.  A consultation sheet shows that in 
April 1973, the physician who referred the veteran for 
physical therapy described the veteran as having recurrent 
lumboscaral strain and requested the veteran be provided 
diathermy to the lumboscaral area and William's exercises.  
The consultation report shows that in April 1973, the range 
of motion of the back was normal but painful on flexion.  The 
veteran received a total of six diathermy treatments ending 
in late April 1973. 

On an AF Form 438, Medical Care Third Party Liability 
Notification, dated in June 1973 an Air Force medical records 
officer noted that the veteran had been accidentally injured 
in August 1972 when he was a passenger in a car that was 
involved in an accident and he was thrown from the car.  The 
medical records officer stated that the diagnoses were 
sprained right ankle and back pain, and he noted the dates of 
the veteran's outpatient visits and physical therapy 
treatments.  

In late June 1973, the veteran was again seen with similar 
low back symptoms.  Darvon was prescribed and the veteran was 
put on a profile specifying no lifting, bending, running, or 
tractor driving for a month.  On the physical Profile Serial 
Report, it was stated that the veteran's defect was low back 
syndrome (recurrent).  After a visit to the orthopedic clinic 
in mid-July 1973, when the veteran complained of recurrent 
low back pain, he was sent for a physical therapy 
consultation for instruction in prescribed exercises, which 
was accomplished in one visit.  

At the veteran's service separation examination in 
October 1973, on his Report of Medical History, he replied no 
to the questions of had he ever had or did he now have 
swollen or painful joints, arthritis, lameness, or recurrent 
back pain.  On clinical examination, the examiner evaluated 
the veteran's neck, lower extremities, and spine as normal.  
Subsequent chronological medial records dated in January 1974 
concern emergency visits related to complaints of a foreign 
body in the right eye.  

On a Report of Medical History dated in March 1976 in 
conjunction with an Air National Guard annual examination, 
the veteran reported he had not experienced any significant 
illness or injury since his last physical examination and 
said he was not currently taking any medications.  The 
examiner said the annual limited scope examination was 
negative.  In a Report of Medical History dated in 
February 1977, in conjunction with an annual records review, 
the veteran stated that he was taking medication for stomach 
cramps, but did not otherwise indicate any current or past 
physical problems including related his joints, arthritis, or 
recurrent back pain.  

At an initial VA outpatient visit to establish care as a new 
patient in October 2003, the veteran reported he was healthy 
other than chronic left knee pain from old trauma and 
surgery.  On physical examination, the veteran's neck was 
supple without mass or bruit, and on examination of the 
extremities there was good circulation and no edema.  The 
examiner noted that the veteran limped and favored the left 
leg.  The assessment was healthy with chronic pain in the 
left knee post remote motor vehicle accident trauma and 
surgery.  The veteran reported that he had gastrointestinal 
bleeding from non-steroidal anti-inflammatory drugs and that 
he was not using over-the-counter mediations, medications 
filled in non-VA pharmacies, or herbal supplements.  At a 
one-year follow-up in October 2004, the veteran stated he has 
right knee pain and back pain.  It was stated that he has 
allergies non-steroidal anti-inflammatory analgesics and 
sulfonamide-related antimicrobials.  The veteran reported 
that he uses no over-the-counter medications, mediations 
filled in non-VA pharmacies, or herbal supplements.  On 
examination, it was noted the veteran walked with a limp; the 
physician said the general interval examination was 
unremarkable.  

June 2005 VA X-rays of the thoracic and lumbar spine showed 
some mild degenerative arthritic spurring, most notably at 
T11-T12, along with a rudimentary S1-S2 disc.  The 
radiologist said the X-rays were otherwise unremarkable.  
X-rays of the right ankle were normal.  

At a VA examination in June 2005, the veteran reported a 
gradual onset of low back pain in service in 1972 following a 
back strain in an auto accident in which he had fallen out of 
the passenger door onto the pavement.  The veteran said he 
had had constant pain since then.  He described a sharp pain 
over the low back and moving up to between his shoulder 
blades.  He said the pain was aggravated by sitting, lifting, 
and turning.  He said he treated it with ice, massage, extra-
strength Tylenol and Bayer aspirin.  The veteran said that 
following the in-service auto accident, he had right ankle 
pain and swelling, which was diagnosed as sprain.  He said it 
was painful for a few months and that he had a second sprain 
in 1973.  The veteran said that currently his right ankle got 
tight over night and loosened up after walking.  He described 
a needles and pins sensation over the top of the right foot 
after sitting for more than five minutes at a time.  He said 
he was unable to hike in rough terrain because of his ankle 
"giving out".  His chief complaint was weakness, and he 
said his ankle sometimes became swollen by the end of the 
day.  The veteran reported that he works as a floor coverer 
and had missed work because of his back but not because of 
his right ankle. 

At the June 2005 examination, the veteran's neck was supple 
and there was no cervical adenopathy.  The veteran's gait was 
normal.  There was tenderness to palpation over the low back, 
especially over the right side paraspinal muscles. There was 
limitation of motion of the lumbar spine.  Clinical 
examination of the right ankle showed no abnormality, except 
the examiner said there was slightly more laxity on the right 
than the left.  The assessment was musculoligamentous 
condition, lumbar spine, and weakness right ankle.  

The examiner noted that while in service, the veteran had 
several clinic visits with complaints of low back pain over a 
year's time following the car accident and that X-rays were 
negative and orthopedic evaluation diagnosed the problem as 
musculoligamentous in nature.  The VA examiner said it was 
possible that the veteran's job in service continued to 
aggravate this condition and that it was also possible the 
veteran's current job was aggravating this condition as it 
required a fair amount of back flexion.  The examiner pointed 
out that the veteran's initial visit to the VA system in 2003 
demonstrated no complaints or evidence of low back problems 
and there was no interim documentation of low back problems.  
The examiner said it was possible, although less likely as 
not, that the veteran's current low back problems are the 
same problem since 1972 since he had not sought care for that 
problem for nearly 30 years.  

In an addendum report dated in September 2005, the VA 
examiner noted that relative to the right ankle, the record 
showed the veteran had a soft tissue injury in 1972 with some 
swelling over the lateral malleolus.  The examiner also noted 
that the veteran's self-report in 1973 and physical 
examination in 1973 made no reference to a right ankle 
condition.  The examiner said that after a thorough review of 
medical records she was unable to locate any intercurrent 
complaints of right ankle pain from the time of injury in 
1972 until the current date of 2005, which she noted was a 33 
year lapse in time.  She noted there was mention of a right 
ankle condition in 2004, but that was for claim purposes.  
She further said that lastly a sprain is a soft tissue injury 
and soft tissue injuries generally heal in six to eight 
weeks, which was likely why there were no follow-up 
complaints.  The examiner said that based on record review, 
clinical knowledge, X-rays, and documentation of range of 
motion, it is less likely than not that the complained of 
right ankle condition is due to, caused by, or aggravated by 
soft tissue injury 33 years ago in 1972.  

At the March 2006 hearing, the veteran testified that he had 
injuries of his neck, back, and right leg in the motor 
vehicle accident in service and that since then he had 
basically been using aspirin, ibuprofen, extra-strength 
Tylenol, heat, massage, hot showers and soaking, trying to 
handle the problems himself because he does not have the 
money to see a doctor every time he aches.  The veteran's 
representative stated that the veteran had said he had some 
chiropractic treatment on his back in the early 1980s but 
that the chiropractor is no longer in business and the 
records are not available.  The representative also stated 
that the veteran would seek an opinion from his physician 
that it is as likely as not that his current disabilities are 
related to the automobile accident in 1972.  The record was 
held open for 60 days following the hearing, but the veteran 
did not submit additional evidence.  

Analysis

Based on the foregoing, the Board finds there is no credible 
evidence of a neck injury in service, nor is there credible 
evidence of a current neck disability related to service.  
Although the veteran testified at the March 2006 hearing that 
he injured his neck in the 1972 automobile accident in 
service, the medical evidence contemporaneous with the 
accident and during the remainder of service includes no neck 
complaint, nor does it include any finding or diagnosis 
related to the veteran's neck.  Further, at his service 
separation examination in October 1973, the examiner 
evaluated the veteran's neck as normal, and the veteran made 
no complaint about his neck at National Guard examinations in 
1976 and 1977.  In addition, the veteran has not described 
any current neck disability, and he has not submitted or 
identified any medical evidence of a current neck disability 
and such was not shown either at the veteran's his initial VA 
clinic visit in October 2003 or at the June 2005 VA 
examination.  At each of those times, the examiners described 
the veteran's neck as supple and did not identify any 
abnormality.  

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  A "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997).  

In this case, the veteran's claim for service connection for 
residuals of a neck injury fails not only on the basis that 
there is no credible evidence of neck injury in service, but 
also on the basis that there is no medical evidence showing a 
diagnosis of a current neck disability.  

In addition, the Board finds that the preponderance of the 
evidence is against finding that any current right ankle 
disability or back disability, including arthritis diagnosed 
many years after service, is related to injury in the 
automobile accident in 1972 or any other incident of service.  
The Board acknowledges that service medical records document 
a back injury and right ankle injury in service, with a 
diagnosis of a right ankle sprain at the time and treatment 
of the back over a period of about a year.  The Board notes, 
however, that the veteran's spine and lower extremities were 
evaluated as normal as this service separation examination in 
October 1973.  Further, while the veteran has testified that 
he has had constant back pain since his auto accident in 
service and has taken aspirin, ibuprofen, and extra-strength 
Tylenol for his pain, this is not substantiated by the 
reports of medical history he gave in conjunction with his 
National Guard annual examination in March 1976 when he said 
he was not currently taking any medications and in 
February 1977 when he said he was taking medication for 
stomach cramps.  On neither occasion did the veteran mention 
his back or right ankle.  

The veteran's arthritis of back is not shown until decades 
after service precluding the grant of service connection on a 
presumptive basis.  The Board is left with the veteran's own 
implicit opinion that his current back disability and current 
right ankle disability are the result of injury from the auto 
accident in service or are otherwise related to service.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  It is now 
well established that a lay person such as the veteran is not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders, and his opinion that his 
current back and right ankle disabilities are causally 
related to injury from the auto accident in service is 
therefore entitled to no weight of probative value.  See, 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  

The only medical evidence in this regard is squarely against 
the claims.  The VA examiner who examined the veteran in 2005 
reviewed the entire record, including the veteran's service 
medical records, and noted the veteran's reports of having 
had constant back pain since the 1972 auto accident and his 
description of current back and right ankle problems.  Based 
on her consideration of the record, review of X-ray reports, 
and her medical experience and expertise, she opined that it 
is less likely than not that the veteran's current back and 
right ankle problems are related to the injuries in service 
in 1972.  

In summary, the Board finds there is no credible evidence of 
a neck injury in service or credible evidence of a current 
neck disability related to service.  Further, there is no 
competent evidence that any current back disability or right 
ankle disability is causally related to service, including to 
injury in the automobile accident in August 1972.  The 
preponderance of the evidence is clearly against each of the 
claims, and the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001). 

Bee sting allergy

Diseases of an allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  38 C.F.R. § 3.380.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as a natural progress or as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  Id.  

The veteran's service medical records show that, during his 
enlistment examination in February 1972 the veteran gave no 
history of allergies, and examination showed normal skin.  In 
August 1973, the veteran was seen at an emergency room 
reporting that he had awakened that morning with edema of his 
left forearm that was hot to touch, with itching.  He 
reported he had no history of allergies or bites.  On 
examination, there was hot, erythematous edema of the left 
forearm, from the wrist to just above the elbow.  The 
assessment was "toxic reaction ? insect bite."  The 
examiner prescribed prednisone and penicillin.  Two days 
later, the edema had decreased.  The day after that the 
veteran reported he was doing well but had much itching, and 
the examiner said there was still some erythema.  The 
examiner said the assessment remained the same.  The plan was 
to continue prednisone for five more days, and the examiner 
prescribed Periactin for five days.  The examiner advised the 
veteran to return to the clinic as needed.  

The remainder of the veteran's service medical records 
include no complaints of swelling or itching, and at his 
service separation examination in October 1973, the examiner 
evaluated all systems, including the veteran's skin, as 
normal.  Subsequent progress notes dated in January 1974 
concern treatment for a foreign body in the right eye and do 
not include relevant complaints, findings, or diagnosis.  

In addition to the veteran's service medical records, the 
file includes a December 1974 Physical Profile Serial Report 
prepared by an Air National Guard physician who stated the 
veteran had no defects and indicated that, as evidenced by 
medical examination and review of health records, the veteran 
was medically qualified for enlistment and world wide duty.  
The record also includes March 1976 and February 1977 Reports 
of Medical History completed by the veteran in conjunction 
with Air National Guard service.  On neither of those reports 
did the veteran report any current symptoms or relevant 
history.  

VA medical records show that an initial clinic visit in 
October 2003 and at a follow-up visit in October 2004, the 
veteran reported he had severe reactions to sulfa drugs and 
reported gastrointestinal bleeding from non-steroidal anti-
inflammatory medications.  On examination in October 2003, 
the chest was clear, there was no edema of the extremities, 
and there were no lesions of note on skin examination.  In 
October 2004, the physician said the general interval 
examination was unremarkable.  

The veteran's has reported that he had a reaction to a bee 
sting in service and has said that he has avoided being stung 
since.  At the March 2006 hearing, the veteran testified that 
prior to what he said was the bee sting and allergic reaction 
in service had had not ever had any kind of reaction like 
that.  He testified that he had not had any follow-up or any 
incident of an allergic reaction since service and testified 
that he had stayed away from any bees or anything like that.  

Although the evidence outlined above shows what was described 
as "toxic reaction ? insect bite" in service, this is not 
sufficient substantiate the veteran's claim for service 
connection for an allergy to bee stings.  First, there is no 
evidence indicating the veteran has experienced any such 
allergic reaction, including to a bee sting, since his 
discharge from service.  The veteran readily acknowledges 
this, and he confirmed this in his March 2006 hearing 
testimony.  

As noted earlier, seasonal and other acute allergic 
manifestations that subside on the absence of or removal of 
the allergen are generally to be regarded as acute diseases, 
healing without residuals.  38 C.F.R. § 3.380.  The evidence 
of record in this case demonstrates the existence of only an 
acute allergic reaction during service, without evidence of 
chronic disease during or after service.  There is no 
evidence of continuing symptoms subsequent to those treated 
in service in August 1973, nor is there post-service medical 
evidence of chronic disease or disability, including a bee 
sting allergy, related to the symptoms shown in service.  The 
Board points out in this regard that VA compensation is 
payable only for disability resulting from disease or injury 
in service.  38 U.S.C.A. § 1110.  Absent evidence of this, 
the veteran's claim for service connection for an allergy to 
bee stings must be denied because the preponderance of the 
evidence is unfavorable, meaning there is no reasonable doubt 
to resolve in his favor.  38 C.F.R. § 3.102.  


ORDER

Service connection for residuals of a neck injury is denied.  

Service connection for residuals of a back injury is denied.  

Service connection for residuals of a right ankle injury is 
denied.  

Service connection for a bee sting allergy is denied.  




REMAND

The remaining issue on appeal is entitlement to service 
connection for a jaw disability.  On his VA Form 21-526, 
Veteran's Application for Compensation and/or Pension, 
received in March 2004, the veteran said that the disability 
he was claiming was broken jaw during tooth extraction.  At 
his hearing in March 2006, the veteran testified that when he 
had his wisdom teeth removed in service there was a problem 
with the one on the left.  He said the dentist had a 
difficult time with the extraction and there was a lot of 
bleeding and pain compared to the extraction on the right.  
He testified that it felt as though he had broken glass going 
through his gum.  He testified that he was sent to an oral 
surgeon who removed nine chunks of bone from his jaw.  The 
veteran also testified that since then he has had problems 
with irritation and swelling if he chews a lot on that side.  

The veteran's service medical records show the veteran 
underwent extraction of tooth number 16 in late October 1973 
and that in November 1973 a bone spicule was noted in that 
area.  In December 1973, bone spicule was removed from the 
area of tooth number 16, and the procedure involved a flap 
left maxilla and two sutures.  

As there is evidence of oral surgery and bone spicule removal 
in the area of extraction of tooth number 16 in service and 
the veteran indicates irritation and swelling in that area 
with chewing, it is the judgment of the Board that the 
veteran should be provided a VA examination with a medical 
opinion as to whether there is any current jaw disability 
that is causally related to the tooth extraction or bone 
spicule removal in service.  See 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA 
examination of the veteran to determine 
the nature and etiology of any current 
jaw disability.  All indicated studies 
should be performed.  After examination 
of the veteran and review of his complete 
service medical records, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not (50 percent probability or higher) 
that any current jaw disability had its 
onset in service or is causally related 
to extraction of tooth number 16 or bone 
spicule removal from that area in 
service.  

The veteran's claims file must be made 
available to the examiner for review of 
pertinent documents and X-rays and that 
it was available for review should be 
noted in the written examination report.  

2.  Then, after any additional 
development indicated by the state of the 
record, readjudicate the issue of 
entitlement to service connection for a 
jaw disability.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of the 
case and provide the veteran and his 
representative the opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


